Title: From John Adams to James Warren, 11 June 1777
From: Adams, John
To: Warren, James


     
      My dear Sir
      Philadelphia June 11. 1777
     
     The honourable Samuel Hewes Esqr, a Delegate in Congress from North Carolina from 1774 to 1777, being bound on a Journey, to Boston for the Recovery of his Health, I do myself the Honour to introduce him to you.
     He has a large share in the Conduct of our naval and commercial Affairs, having been a member of the naval and marine Committees, and of the Secret Committee from the first.
     I wish you would be kind enough to introduce him to some of our best Company, and give him a Line to Dr. Winthrop, that he may have an opportunity of seeing, the Curiosities of Harvard Colledge. I have not Time to write the Dr.
     What Mr. Howes present Plan is, no Conjurer can discover. He is moving and maneuvring, with his Fleet and Army, as if he had some Design, or other, but what it may be no Astrologer can divine.
     It is disputed among the Writers, upon military Science, whether a Faculty of penetrating the Intentions of an Enemy, or that of acquiring the Love of his soldiers is the first Quality of a General—but whether, this Penetration holds the first or second Place, it cannot discover Designs that are not, and schemes that were never laid. Howes Behaviour Strongly indicates a Want of system.
     Some conjecture, he is bound to the West Indies, others to Europe one Party to Hallifax, another to Rhode Island. This set sends him up the North River, that down the East River and the other up the Delaware. I am weary of Conjectures—Time will solve them.
     One Thing is certain, that in the Jersies his whole Army was seized with Terror and Amazement. The Jersey Militia, have done themselves, the highest Honour, by turning out in such great Numbers, and with such Determined Resolution. This was altogether unexpected to the British and Hessian Gentry. They were perswaded that the People, would be on their side, or at least unactive but when they found Hundreds, who had taken their Protections and their Oaths of Allegiance, in Arms against them, and with terrible Imprecations, vowing Vengeance, their Hearts sunk within them and they Sneaked away in a Panic. The Militia, was dismissed too soon, and they took Advantage of it, to come out, again with their whole Army upon a predatory Expedition, but soon returned, and evacuated New Jersy altogether.
     I am most apprehensive they will go to Rhode Island. If not, I think, unless they have prepared Reinforcements, with such secrecy that no Intimations of them, have reached Us, they will give Us but a languishing and inactive Campaign.
     I hope you proceed, in the Formation of a Constitution without any hurtfull Divisions, or Altercations. Whatever the Majority determine, I hope the Minority will chearfully concur in. The fatal Experience of Pensilvania, has made me dread nothing So much as Disunion, upon this Point. God grant you may lay the Foundations, of a great, wise, free and honourable People.
     
    